Citation Nr: 0012813	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  92-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Propriety of the initial rating assigned for the 
veteran's service-connected psychiatric disorder.  

2.  Entitlement to an increased rating for the service-
connected right ear hearing loss, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1976.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1990 rating 
decision in which the RO denied the veteran's claims for an 
increased rating for service-connected right ear hearing loss 
and of service connection for a nervous condition secondary 
to the service-connected right ear hearing loss.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in September 1991.  

The Board remanded the case in March 1993 for additional 
development of the record.

This appeal also arises from a September 1993 rating action 
in which the RO granted service connection for dysthymia, 
secondary to service-connected right ear hearing loss and 
assigned a 30 percent rating, effective on July 19, 1990.  

The veteran and his wife again testified at a hearing before 
a Hearing Officer at the RO in January 1999.  



FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
shown to be likely manifested by severe social and industrial 
impairment; neither a demonstrable inability to obtain or 
retain employment nor total occupational and social 
impairment is currently shown to be related thereto.  

2.  On VA audiometric examination in March 1999, the veteran 
demonstrated Level XI hearing impairment in the service-
connected right ear; a total hearing loss in the nonservice-
connected left ear is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected psychiatric disability 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.132 
including Diagnostic Code 9405 (1996).  

2.  The criteria for the assignment of a rating greater than 
10 percent for the veteran's service-connected right ear 
hearing loss have not been met. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1 4.7, 4.10, 4.85, 4.87, 
4.85 including Diagnostic Code 6100 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well 
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  

The Board finds in this regard that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
All relevant facts have been properly developed, and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  



1.  Psychiatric disorder

The veteran's service-connected dysthymia, secondary to 
service-connected right ear hearing loss, is currently 
evaluated at a 30 percent level, effective on June 19, 1990, 
pursuant to the provisions of 38 C.F.R. § 4.130 including 
Diagnostic Code 9433 (1999).  It was previously rated 
pursuant to the provisions of 38 C.F.R. § 4.132 including 
Diagnostic Codes 9405-6101 (1996).  Effective on November 7, 
1996, 38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 
which included new rating criteria for psychiatric disorders.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The general formula for rating mental disorders under the new 
criteria are as follows: a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9433 (1999).  

Under the old rating criteria of Diagnostic Code 9405, the 
evaluation for the veteran's service-connected psychiatric 
disability is based on the degree of impairment of his social 
and industrial adaptability.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, with psychoneurotic symptoms resulting in such 
reduction in the reliability, flexibility, and efficiency 
levels as to result in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9405 (1996).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability. 38 C.F.R. § 4.130 (1996).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record. 38 C.F.R. § 4.129 (1996).  

Initially, the Board finds that the medical evidence supports 
the conclusion that all symptoms attributable to the 
veteran's psychiatric disorder are for consideration in the 
evaluating the severity of the service-connected psychiatric 
disorder.  VA examination reports dated in September 1991, 
October 1991 and April 1993 showed that the diagnosis of the 
veteran's psychiatric disorder was that of dysthymia.  The 
latter report included the opinion that dysthymia was 
secondary to service-connected right ear hearing loss.  On 
this basis, the RO granted service-connection for dysthymia 
on a secondary basis.  

The most recent VA examination report in May 1999, however, 
showed a diagnosis of schizophrenia.  The evidence of record 
included the March 2000 opinion of the VA medical specialist, 
who concluded that currently diagnosed schizophrenia was the 
correct diagnosis of the veteran's service-connected 
psychiatric disorder, initially diagnosed as dysthymia.  He 
opined that the current diagnosis of schizophrenia was a 
direct continuum of the previous diagnosis of dysthymia.  The 
VHA medical specialist also concluded that all of the 
veteran's psychiatric symptoms were the result of the 
schizophrenic condition.  As such, all of the veteran's 
symptoms must be considered in determining the current 
severity of his service-connected psychiatric disorder.  

Considering all the evidence and the old rating criteria of 
Code 9405, the Board finds that severe social and industrial 
impairment due to the service-connected psychiatric disorder 
is shown and that the requirements for a 70 percent rating 
under the old criteria are met.  The evidence shows that the 
veteran is employed, but that he has had increasing 
difficulties both at work and socially due to his psychiatric 
disorder.  

The September 1991 VA Psychological Screen Report showed that 
the veteran complained of irritable mood, aggressive 
outbursts, anxiety attacks, insomnia and great despair.  He 
reported experiencing difficulties at work due to his limited 
hearing.  He indicated that he was unable to hear if spoken 
to his back and his unresponsiveness was interpreted as 
defiance.  He also reported that he had become abusive to his 
children because he could not stand the noise when they 
played.  

On VA psychiatric evaluation in October 1991, it was noted 
that the veteran had received psychiatric treatment since 
1990.  It was indicated that he had been suffering from 
progressive deterioration of his emotional status, manifested 
by progressive anxiety, tension, irritability, isolation, 
impulsiveness, depression, aggressiveness, insomnia, 
hopelessness, isolation, inability to relate to others, 
inability to perform previous pleasurable activities and 
deterioration of his family's integrity.  The examiner noted 
that, on mental status examination, his attention was limited 
due to his hearing impairment.  

On VA examination in April 1993, it was indicated that the 
veteran had continued psychiatric treatment.  It was noted 
that he had poor capability to deal with hearing impairment 
as manifested at work and at home.  He complained of 
irritability, bad temper, depression and hopelessness.  He 
also complained of family disruptiveness due to his behavior.  
The Global Assessment of Functioning (GAF) Scale score was 
currently 70.  It was noted that his psychiatric condition 
began to develop and had progressed rapidly since 1990.  It 
was indicated that the evidence of record showed that his 
hearing problems were directly responsible for his 
neuropsychiatric condition which interfered severely with his 
work performance, social interactions and family integrity.  

On VA examination in May 1997, the veteran reported that he 
stayed by himself and did not like to be aggravated by 
others, even his family.  He reported difficulty hearing.  He 
indicated that his hearing loss had created problems at home.  
He indicated that he was very angry and socially isolated.  
He also reported that he found it difficult to get along with 
people at work and recently was not getting along with anyone 
at work.  

On VA mental status examination, the veteran was extremely 
anxious with a flat affect.  His memory and concentration 
were impaired.  He reported auditory hallucinations, 
indicated that he heard voices calling out his name.  He 
denied visual hallucinations.  The examiner noted that he was 
paranoid and tangential.  He was not able to abstract.  He 
was concrete and insight was poor.  Judgment was impaired.  
The diagnoses were those of dysthymic disorder, psychotic 
disorder, NOS and paranoid features.  The GAF Scale score was 
50-55.  The examiner indicated that the veteran was able to 
work but that he was socially impaired.  

On the most recent VA examination in March 1999, it was 
indicated that the veteran attended the VA Mental Hygiene 
Clinic once every two months and received psychotropic 
medications.  It was indicated that he was employed as a 
house keeper at a VA medical center since 1995.  He reported 
that he was stress intolerant and prone to episodes of 
agitation.  He indicated that he had had episodes of verbal 
and physical aggressiveness when provoked.  He indicated that 
he worked alone and that he resented authority and had 
difficulty handling criticism.  He reported that he could do 
his work if he was left alone.  He reported that he was 
socially isolated.  He indicated that he was not able to 
participate in family concerns or activities.  He reported 
that he was convinced that people were talking about him 
behind his back.  He reported experiencing anxiety and 
depression.  He indicated that he heard sounds he could not 
locate and voices which demeaned and humiliated him.  He 
indicated that he believed he was being watched and followed 
by unknown enemies, and he was suspicious of the motives of 
others toward him.  His sleep was impaired, and he reported 
being aroused at night by sounds which he felt compelled to 
investigate.  He feared intruders and reported that he kept a 
knife at his bedside for protection.  He indicated that he 
resisted leaving his home.  

On mental status examination, he was alert and oriented times 
three.  His speech was rapid and rambling at times.  The 
examiner noted that he was apprehensive.  His affect was 
constricted and his mood was depressed.  He was suspicious 
and irritable.  Paranoid persecutory ideation was expressed.  
He referred to auditory hallucinations.  Memory and 
concentration were impaired but no cognitive deficit was 
detected.  Insight was poor.  Judgment was compromised under 
stress.  It was noted that he became agitated and threatening 
when provoked.  He reported that he sometimes threw objects 
at people.  He reported being irresponsible with money and 
running up considerable debt.  The diagnosis was that of 
schizophrenia, undifferentiated type.  The GAF Scale score 
was 50.  

In March 2000, the VHA medical specialist thoroughly reviewed 
the evidence of record and concluded that the likely degree 
of social and industrial impairment from schizophrenia was 
expected to be severe, with a gradual decline in functional 
status until a residual phase was reached.  It was noted that 
the record was replete with indications of a decline in the 
veteran's ability to relate to his family and co-workers and 
he had led an increasingly isolative lifestyle.

A full review of the evidence shows that the veteran was 
socially isolated and had had increasing difficulties with 
both personal and work relationships.  The evidence also 
shows that the current GAF Scale score is 50, which was 
considerably reduced from that of 70 in April 1993.  Both the 
VHA specialist in March 2000 and the VA examiner in April 
1993 indicated that the veteran's psychiatric disorder caused 
severe social and industrial impairment.  As such, the Board 
concludes that a 70 percent rating for service-connected 
psychiatric disability is warranted.

However, the Board finds that a rating greater than 70 
percent is not warranted under either criteria.  Considering 
the older criteria, the Board notes that the evidence does 
not show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or that he is demonstrably unable 
to obtain or retain employment.  Indeed, the veteran is 
employed, and the competent evidence presents a picture of no 
more than severe impairment.  

Regarding the newer regulatory criteria, the Board notes that 
there is no evidence total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  That is, the veteran has not exhibited the 
symptomatology required for a 100 percent rating.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected psychiatric 
disorder as prescribed by the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time during the appeal 
period has the service-connected disability been more than 70 
percent disabling.  

In sum, the Board finds that the disability picture more 
nearly approximates that of a 70 percent rating, but a rating 
in excess of 70 percent for the service-connected psychiatric 
disorder is not assignable based on the evidence of record.  


2.  Right ear hearing loss

On the most recent VA audiological evaluation in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
105+
105+
105+
105+
LEFT
NA
50
55
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear and could not be tested in the right 
ear.

For VA purposes, impairment of auditory acuity contemplates 
the organic hearing loss for speech.  38 C.F.R. § 4.87 
(1999).  The examinations permit a standardization of methods 
and uniform conditions, so that the performance of each 
person can be compared with that of a person having normal 
hearing acuity.  The audiometric findings will provide an 
accurate basis upon which to evaluate the veteran's 
entitlement to disability compensation, as provided by 38 
C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The Rating Schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  In addition, the evaluations derived from the 
schedule contemplate the proper allowance for improvement of 
hearing acuity by hearing aids.  38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87 including Diagnostic Codes 6100 to 6110.  

Where service connection has been granted for defective 
hearing involving only one ear, the VA General Counsel 
concluded that the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  VAOPGCPREC 32-97 
(Aug. 29, 1997); see Boyer v. West, 12 Vet. App. 142 (1999).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c).  

The Board notes that the criteria for evaluating diseases of 
the ear and other sense organs, to include disability from 
hearing loss, were amended effective on June 10, 1999.  Those 
amendments included the addition of 38 C.F.R. § 4.85(f) 
(1999) which provides that if impaired hearing is service 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non service-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  The new 
criteria does not change the analysis concerning the rating 
assignable for a service-connected hearing loss involving 
only one ear.  In fact, the amendments to the rating schedule 
in essence codified the holding of the General Counsel in 
VAOPGCPREC 32-97.  

Thus, the pure tone average for the right ear as shown on the 
most recent VA examination was 105 decibels.  Speech 
recognition in the right ear could not be measured.  Since 
the non-service-connected left ear is assigned a Level I 
designation for rating purposes, the current 10 percent 
rating is the appropriate rating for the service-connected 
right ear hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Absent a showing of total deafness in both ears, a 10 percent 
rating is the highest schedular rating assignable for a 
service-connected hearing loss involving only one ear.  See 
38 U.S.C.A. § 1160(a); 38 C.F.R. § 3.383.  Therefore, because 
the veteran is already receiving the maximum disability 
rating available under the rating schedule, an evaluation in 
excess of 10 percent is not for consideration.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  



ORDER

A 70 percent rating for the service-connected psychiatric 
disability is granted, subject to the regulations controlling 
to disbursement of VA monetary benefits.  

An increased rating greater than 10 percent for the service-
connected right ear hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



